Exhibit 10.1

 

July 9, 2003

 

Richard Labaudiniere, PhD.

258 Western Avenue

Sherborn, MA 01770

 

Dear Richard:

 

We have mutually agreed that, due to a strategic shift which will result in a
discontinuation of discovery research, it is appropriate for there to be a
transition and a termination of your employment with Genome Therapeutics Corp.
(the “Company”) no later than December 31, 2003. The purpose of this letter is
to confirm the agreement between you and the Company concerning the remainder of
your employment and your separation arrangements, as follows:

 

1. Remaining Period of Employment and Employment Termination.

 

(a) The Company will continue to employ you in your current position, at your
current base rate of pay (i.e., at the rate of $260,866 per year), and will
continue your participation in those of its benefit plans in which you are
currently enrolled, during the remainder of your employment with the Company.

 

(b) You agree to work diligently to accomplish the goals to which you and the
Company have agreed (as set forth on Attachment A to this Agreement) and to
otherwise cooperate to assure a smooth winding down or transition, as
applicable, of your duties and responsibilities for the Company. You will
continue to provide services on a full-time basis until the termination of your
employment, unless a reduced work schedule is mutually agreed by you and the
Company.

 

(c) Your employment with the Company will terminate on December 31, 2003 or such
earlier date as the Company may designate (the “Separation Date”). You hereby
resign all positions and offices held with the Company or any of its Affiliates
(as hereafter defined), effective as of the Separation Date. It is understood
that the Company will take actions in reliance on your resignation and that it
is irrevocable.

 

2. Final Salary and Vacation Pay. You will receive, no later than the Separation
Date, pay for all work you have performed for the Company during the final
payroll period of your employment, through the Separation Date, to the extent
not previously paid. You will also receive pay, no later than the Separation
Date, for all vacation time you have earned but not used as of the Separation
Date, as determined in accordance with the policies of the Company.

 

3. Severance Benefits. Provided that you meet your obligations under Section
1(b) and Section 7 hereof to the reasonable satisfaction of the Company and
otherwise meet the conditions set forth herein, the Company will provide you the
following severance benefits:

 

(a) The Company will pay you severance pay in an amount equal to six months of
base salary. In addition, if the Separation Date occurs prior to December 31,
2003, the Company will pay you an amount equal to your base salary for the
period from the day immediately following the Separation Date through December
31, 2003. Both payments will be made in a single lump sum within fifteen (15)
business days following the later of the effective date of the Release (as
defined below) or the date the Release, signed by you, is received by the
Company.

 

(b) Following the Separation Date, you and your eligible dependents may continue
participation in the Company’s group health and dental plans under the federal
law known as COBRA. If you elect to do so then, for the from the day immediately
following the Separation Date through September 30, 2004 or, if sooner, the date
you commence other employment, the Company will pay or reimburse you, at its
option, for the premium cost of that participation; provided that you notify the
Company promptly when you obtain other employment. After the Company ceases to
pay that premium cost, you and your



--------------------------------------------------------------------------------

eligible dependents may continue participation for any remaining period
permitted under COBRA by paying the full premium cost plus a small
administrative fee.

 

(c) The Company will pay you a bonus for 2003 of up to thirty percent (30%) of
your base salary in cash, with the actual amount of the bonus to be determined
by the Company, in its discretion, based on its assessment of your achievement
of the goals set forth on Attachment A. The bonus will be payable at the time
payment is made to you under Section 3(a) above.

 

(d) To assist you in your search for other employment, the Company will provide
you an additional lump sum payment in the amount of $8,500, payable at the time
payment is made to you under Section 3(a) above.

 

(e) Any stock options granted to you by the Company which are not exercisable on
the Separation Date and not then exercised, expired or cancelled, shall continue
to vest during the period from the Separation Date through December 31, 2004.
You may exercise any stock options granted to you that have vested on or before
December 31, 2004, provided that you do so no later than March 31, 2005. Any
stock options that remain unvested on December 31, 2004 shall be cancelled as of
that date. Any vested stock options that are not exercised by March 31, 2005
shall then be cancelled. Your elections under this Section 3(e), including
without limitation your decision to delay the exercise of options vested on the
Separation Date to a date more than three months from the Separation Date, may
have tax consequences and the Company recommends that you consult your tax
advisor.

 

(f) As a condition of your eligibility to receive the benefits set forth in
Sections 3(a) through 3(e) above, you must sign and return the release of claims
included here as Attachment B (the “Release”), no sooner than the day
immediately following the Separation Date and no later than 21 days thereafter,
and having signed and returned the Release, you must not revoke it thereafter.
The Release creates legally binding obligations and the Company advises you to
consult an attorney before signing it.

 

4. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 

5. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under Sections 1 and 2 of this Agreement are in complete satisfaction
of any and all compensation due to you from the Company or any of its
Affiliates, whether for services provided or otherwise, through the Separation
Date and that, except as expressly provided under this Agreement, no further
compensation of any kind, in cash or equity or otherwise, is owed to you.

 

6. Status of Employee Benefits and Paid Time Off. Except as otherwise expressly
provided in Section 3(b) of this Agreement, your participation in all employee
benefit plans of the Company will end as of the Separation Date, in accordance
with the terms of those plans. You will not continue to earn vacation or other
paid time off after the Separation Date.

 

7. Continuing Obligations. You agree to continue to honor all of your
obligations under the agreement captioned “Invention Assignment, Non-Disclosure
and Covenant Not to Compete” which you entered into with the Company on April 5,
2001. You also agree not to disparage the Company or its Affiliates, their
business, products or management, publicly or to Company employees or to those
with whom the Company does business.

 

8. Cooperation with regard to Litigation. You agree, during the remainder of
your employment and thereafter, to reasonably cooperate with the Company with
respect to all matters arising during or related to your employment with the
Company, including without limitation all matters in connection with any
governmental investigation, litigation or regulatory or other proceeding which
may have arisen or which may arise following the signing of this Agreement. The
Company will reimburse your out-of-pocket expenses incurred in complying with
its requests hereunder in accordance with the policies of Company governing
reimbursement of business expenses, as in effect from time to time. In addition,
for all time spent complying with your obligations under this Section 8 at the
request of the Company after the Separation Date, other than time spent in
giving testimony, the Company will pay you at the rate of $275 per hour.



--------------------------------------------------------------------------------

9. Definition of Affiliates. For purposes of this Agreement, “Affiliates” means
all persons and entities directly or indirectly controlling, controlled by or
under common control with the Company, where control may be by management
authority, equity interest or otherwise.

 

10. Change of Control. In the event that the Company experiences a Change of
Control as defined in Exhibit A of the June 15, 2001 employment agreement prior
to your Separation Date but subsequent to the execution of this Agreement, the
Change of Control provisions contained in the June 15, 2001 agreement and
subsequent amendment will remain in force until the Separation Date and
supercede the compensation and benefits provisions outlined in this Agreement.

 

11. Complete Agreement and Amendment. With the exception of Section 10, this
Agreement constitutes the entire agreement between you and the Company and
replaces all prior and contemporaneous agreements, communications sand
understandings, whether oral or written, with respect to your employment and its
termination and all related matters, including the letter agreement between you
and the Company concerning your employment amended and restated as of February
27, 2003, but excluding the Invention Assignment, Non-Disclosure and Covenant
Not to Compete to which reference is made in Section 7 above. This Agreement may
not be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by you and the Chief Executive Officer of the Company or
his expressly authorized designee.

 

12. Captions and Counterparts. The captions and headings in this Agreement are
for convenience only and in no way define or describe the scope or content of
any provision of this Agreement. This Agreement may be signed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please promptly sign, date
and return it to me. At the time you sign and return it, this letter will take
effect as a legally-binding agreement between you and the Company on the basis
set forth above. You can elect to sign this agreement prior to Separation Date
and exercise your prerogative to waive the consideration and revocation period.
The enclosed counterpart of this Agreement, which you should also sign and date,
is for your own records.

 

Sincerely,

GENOME THERAPEUTICS CORPORATION

By:   /s/ Joseph A. Pane  

--------------------------------------------------------------------------------

Title:   Vice President Human Resources  

--------------------------------------------------------------------------------

Date:   7/9/2003  

--------------------------------------------------------------------------------

 

Accepted and agreed:

Signature:   /s/ Richard Labaudiniere  

--------------------------------------------------------------------------------

    Richard Labaudiniere Date:   7/9/2003  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

ATTACHMENT A



--------------------------------------------------------------------------------

ATTACHMENT B

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the severance benefits to be provided me in
connection with the termination of my employment, as set forth in the letter
agreement between me and Genome Therapeutics Corporation (the “Company”) dated
July, 2003 (the “Agreement”), which are conditioned on my signing this Release
of Claims and to which I am not otherwise entitled, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, I, on my own behalf and on behalf of my heirs, executives,
administrators, beneficiaries, representatives and assigns, and all others
connected with me, hereby release and forever discharge the Company and its
Affiliates (as defined in the Agreement) and all of their respective past,
present and future officers, directors, shareholders, employees, agents, general
and limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities, from any and all causes of
action, rights and claims of any type or description, whether known or unknown,
which I have had in the past, now have, or might now have, through the date of
my signing of this Release of Claims, in any way resulting from, arising out of
or connected with my employment by the Company or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement (including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of its
Affiliates, each as amended from time to time).

 

Excluded from the scope of this Release of Claims are (i) any claim arising
under the terms of the Agreement after the effective date of this Release of
Claim and (ii) any right of indemnification or contribution that I have pursuant
to the Articles of Incorporation or By-Laws of the Company or any of its
Affiliates.

 

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the date my
employment with the Company terminates. I also acknowledge that I am advised by
the Company to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

 

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the President of the Company and that this Release of Claims will take
effect only upon the expiration of such seven-day revocation period and only if
I have not timely revoked it.

 

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:      

--------------------------------------------------------------------------------

    Richard Labaudiniere, PhD Date Signed:      

--------------------------------------------------------------------------------